Citation Nr: 1011275	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  09-09 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran served on active duty from January 1949 to June 
1952.  This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2008 rating decision by the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The issue of entitlement to service connection for 
degenerative joint disease of the left ankle has been raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.   In this regard, it is noted that 
although an October 2009 communication from the Veteran's 
representative expresses his wish to "cancel" the claim for 
his left ankle, the August 2009 and October 2009 VA joints 
examination reports include the opinion that the Veteran's 
left ankle degenerative changes are as likely as not 
secondary to the cold injuries suffered in the winter months 
from 1950 to 1951 while serving in Korea.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks TDIU.  His service connected disabilities 
include cold injury residuals, bilateral lower extremities, 
as well as PTSD, residuals of right ankle injury, bilateral 
hearing loss, and tinnitus.  Since his most recent VA 
examination for individual unemployability in August 2007 (at 
which time the Veteran was employed); an August 2008 
statement from his employer shows that he "resigned for 
health issues" and a March 2008 letter from Coventry 
Workers' Comp Services shows that the Veteran had a pending 
claim for such benefits.  In light of the lay statements and 
clinical evidence indicating that there may have been a 
significant change in the Veteran's service-connected 
disabilities since his last examination, and that, in 
particular, such disabilities may now prevent him from 
working, VA is required to afford him a contemporaneous VA 
examination to address the impact of his service connected 
disabilities on his employability.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  See also Friscia v. Brown, 7 Vet. 
App. 294 (1995) (holding that VA has a duty to supplement the 
record by obtaining an examination that includes an opinion 
as to the effect of the Veteran's service-connected 
disabilities on his ability to secure or follow a 
substantially gainful occupation).

In addition, the records in connection with the Veteran's 
workers' compensation claim have not been associated with the 
claims file.  Records regarding the Veteran's claims for 
workers' compensation may be pertinent to his TDIU claim; 
thus, on remand, the RO should undertake appropriate action 
to obtain copies of the determination associated with the 
Veteran's workers' compensation claim, as well as copies of 
all medical records on which the determination was based.  
See 38 C.F.R. § 3.159(c)(1).

In addition, the October 2008 rating decision and February 
2009 Statement of the Case found that new and material 
evidence, for the purpose of reopening the TDIU claim had not 
been submitted since a prior August 2007 rating decision 
denying a TDIU rating.  However, where a claim may be 
predicated upon the increase in severity of a disability or 
disabilities occurring after the prior final denial, the new 
claim is not the same claim as the previously denied claim.  
Thus, in adjudicating entitlement to a TDIU rating, the 
provisions of finality and reopening do not apply.  Suttman 
v. Brown, 5 Vet. App. 127, 135-37 (1993).

The evidence also shows that the Veteran is in receipt of 
ongoing VA treatment.  Records of such treatment are 
constructively of record, may contain information pertinent 
to the TDIU claim, and must be secured.  See 38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should secure for the record 
updated VA medical records pertaining to 
all treatment the Veteran received for his 
service connected disabilities since 
October 2008 (the date of the most recent 
VA treatment records available for 
review).

2.  The RO should undertake appropriate 
action to obtain a copy of the 
determination associated with the 
Veteran's claim for workman's compensation 
benefits, as well as copies of all medical 
records underlying such determination, 
from Coventry Workers Comp Services.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to assess the cumulative impact 
of his service connected disabilities 
(currently identified as cold injury 
residuals, bilateral lower extremities, as 
well as PTSD, residuals of right ankle 
injury, bilateral hearing loss, and 
tinnitus) alone (i.e., without 
consideration of nonservice connected 
disabilities or age) on his ability to 
maintain employment.  The Veteran's claims 
file, to include this remand, must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
elicit from the Veteran his complete 
employment history, specifically comment 
on the types of employment that would be 
precluded by the various service connected 
disabilities, and opine whether the 
service connected disabilities render the 
Veteran incapable of participating in 
regular employment consistent with his 
education and experience.  The examiner 
must explain the rationale for all 
opinions given.

4.  The RO should then readjudicate the 
claim for a TDIU rating on a de novo 
basis, without regard to any prior, final 
decision on this matter.  If the benefit 
sought on appeal remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

